Exhibit 10.1

 



CHANGE OF CONTROL PLAN

 

EFFECTIVE JANUARY 1, 2016

 

1.Introduction. The purpose of the Affymetrix, Inc. Change of Control Plan (the
“Plan”) is to provide severance benefits to eligible employees of Affymetrix,
Inc. and its subsidiaries (the “Company”) when there has been a “change of
control” of the Company followed by the eligible employee’s termination of
employment under specified circumstances.

 

2.Effective Date. The effective date of the Plan is January 1, 2016 (the
“Effective Date”). As of the Effective Date, the Plan supersedes and replaces
the Change of Control Plan dated May 14, 2010.

 

3.Term. The Plan shall be in effect from the Effective Date until terminated by
the Company. The Board shall have the power to amend or terminate this Plan from
time to time in its discretion prior to the occurrence of a Change of Control.
Following a Change of Control, this Plan may not be terminated or amended in a
manner adversely to any Covered Employee for 12 months following a Change of
Control. The termination or amendment of the Plan at any time shall not affect
any benefits to which a Covered Employee has previously become entitled
hereunder.

 

4.Definitions. The following words and phrases shall have the following
respective meanings:

 

4.1“Administrator” means the Senior Vice President of Human Resources of the
Company or his/her designee; provided that with respect to any Covered Employee
who is a Section 16 officer of the Company, the Administrator shall be the
Compensation Committee of the Board.

 

4.2“Board” means the Board of Directors of the Company or the Compensation
Committee thereof.

 

4.3“Cash Severance Payment” means, for a Covered Employee, an amount equal to
the Severance Multiple times the sum of (i) such Covered Employee’s Monthly Base
Pay and (ii) such Covered Employee’s Monthly Target Bonus.

 

4.4“Cause” means (i) willful and continued failure to substantially perform his
or her duties to the Company (other than as a result of total or partial
incapacity due to physical or mental illness); (ii) any willful act or omission
constituting dishonesty, fraud or other malfeasance against the Company; (iii)
conviction of a felony under the laws of the United States or any state thereof
or any other jurisdiction in which the Company conducts business; or (iv)
material breach of any of the policies of the Company. Notwithstanding the
forgoing, for Non-U.S. Covered Employees, the definition of “Cause” shall be
deemed to be modified to the extent that the definition (or an element thereof)
is impermissible under applicable law, to the minimum extent required to comply
with any such law.

 

1 

 

4.5“Change of Control” shall have the meaning set forth in the Company’s Amended
and Restated 2000 Equity Incentive Plan.

 

4.6“Code” means the Internal Revenue Code of 1986, as amended.

 

4.7“Covered Employee” means each Full-Time Employee of the Company. An
individual who is providing services as a probationary or fixed-term employee
(or pursuant to any similar initial employment evaluation arrangement) shall,
notwithstanding such probationary or fixed-term status, be eligible to
participate in the Plan, if such individual is described in the preceding
sentence.

 

4.8“Full-Time Employee” means those employees employed by the Company who are
regularly scheduled to perform 30 or more hours of work per week, without giving
effect to any decrease in such regular work schedule following a Change of
Control, but excluding temporary and seasonal employees. With respect to
employees employed outside of the United States, the Administrator may modify
the foregoing eligibility requirement as required by applicable law.

 

4.9“Good Reason” means, except as otherwise provided pursuant to Exhibit A,
without the Covered Employee’s written consent, (i) a 10% reduction in base pay
or salary as in effect immediately prior to a Change of Control, (ii) a
principal work location that is more than forty-five (45) miles from the Covered
Employee’s principal work location immediately prior to the Change of Control,
or (iii) if specified on Exhibit A with respect to the Covered Employee’s job
level, a material reduction in job duties and responsibilities as such Covered
Employee had prior to a Change of Control. In order to resign for Good Reason,
the Covered Employee must provide the Company with written notice of the events
constituting Good Reason within ninety (90) days of the date such event arises,
upon the notice of which the Company will have a period of thirty (30) days
during which it may remedy the condition. Unless the Company remedies such Good
Reason within such thirty (30) day period, the Covered Employee’s employment
with the Company shall terminate immediately following the expiration of such
thirty (30) day cure period. Notwithstanding the forgoing, for Non-U.S. Covered
Employees, the definition of “Good Reason”, and the foregoing notice and cure
periods, shall be deemed to be modified to the extent that the definition (or an
element thereof) or notice and cure periods is impermissible under applicable
law, to the minimum extent required to comply with any such law.

 

4.10“Monthly Base Pay” means the Covered Employee’s annualized regular
straight-time salary as in effect on the date of termination of employment or,
if greater, as in effect immediately prior to the Change of Control, in either
case divided by 12.

 

4.11“Monthly Target Bonus” means an amount, if any, equal to the annualized
target amount which the Covered Employee is eligible to earn under the Company’s
annual cash incentive plan in effect on the date of termination of employment
or, if higher, such target amount as was in effect immediately prior to the
occurrence of a Change of Control, in either case divided by 12.

 

2 

 

4.12“Qualifying Termination” means the Covered Employee’s employment is
terminated upon or within 12 months following a Change of Control either (i) by
the Company without Cause or (ii) by the Employee for Good Reason.

 

4.13“Non-U.S. Covered Employee” means each Covered Employee primarily providing
services outside of the United States.

 

4.14“Release Period” means the forty-five (45) day period (or, for Non-US
Employees, such other period required by applicable law), commencing on the date
of the Covered Employee’s Separation from Service, by which he or she must sign
the Release in order to receive a Severance Benefit.

 

4.15“Section 409A” means Section 409A of the Code.

 

4.16“Separation from Service” means the Covered Employee’s termination of
employment with the Company and its Affiliates (which shall be interpreted in
accordance with the requirements of Section 409A to the extent required).

 

4.17“Severance Benefits” means the compensation and other benefits the Covered
Employee will be provided with pursuant to Section 6 and Exhibit A.

 

4.18“Severance Multiple” means the number of months set forth on Exhibit A as
determined based on the Covered Employee’s job level as of the date of
termination of employment.

 

5.Treatment of Equity Awards Upon a Change of Control.

 

5.1Treatment of Equity Awards. Upon the occurrence of a Change of Control, or
the execution by the Company of any agreement with respect to a Change of
Control, the Board shall take any one or more of the following actions with
respect to outstanding compensatory stock options, restricted stock, restricted
stock units or other equity awards (collectively, but subject to Section 5.2
below with respect to Performance Awards, “Equity Awards”) held by any Covered
Employee at such time:

 

(a)provide that outstanding Equity Awards shall be continued by the Company if
the Company is the surviving entity or shall be assumed, or equivalent Equity
Awards shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), with such assumed or substituted awards being considered
Equity Awards for purposes of Section 6 below;

 

(b)upon written notice to the holders of Equity Awards, provide that all Equity
Awards will become vested and, if applicable, exercisable in full as of a
specified time (the “Acceleration Time”) prior to the Change of Control and will
terminate immediately prior to the consummation of such Change of Control; or

 

(c)provide that all outstanding Equity Awards shall terminate upon

 

3 

 

consummation of such Change of Control and each holder of such Equity Awards
shall receive, in exchange for each share subject to an Equity Award, cash
and/or stock equivalent to the fair market value of the consideration received
by a holder of common stock of the Company, over the per share exercise price or
purchase price, if any, of such Equity Awards.

 

5.2Performance Equity Awards. Except as expressly set forth in an award
agreement or as determined by the Board, with respect to any Equity Awards that
are subject to performance conditions, if a Change of Control occurs before the
end of a performance period and before the achievement of the performance
conditions has been determined (“Performance Awards”), such performance
conditions shall be deemed achieved at the target level immediately prior to the
Change of Control but shall remain subject to the service-based vesting
conditions originally set forth in such Performance Award (the “Earned
Performance Awards”), subject to Section 5.1 and Section 6. Any amounts over the
target level shall be forfeited prior to the Change of Control and shall not be
considered Equity Awards for purposes of Section 5.1 or Section 6.

 

6.Change of Control Severance Payments and Benefits.

 

6.1Termination Following a Change of Control. In the event of a Qualifying
Termination, subject to the Release requirements set forth in Section 6.2, the
Covered Employee shall receive the following Severance Benefits, in addition to
any accrued compensation and benefits required to be provided under applicable
law or Company plan:

 

(a)Cash Severance Payment. The Covered Employee will be paid a lump sum single
payment equal to his or her Cash Severance Payment, which will be paid within
sixty (60) days following the Covered Employee’s Separation from Service.

 

(b)Payment in Lieu of Medical Benefits. The Covered Employee will be paid a lump
sum cash payment equal to (x) 135% of the initial monthly COBRA continuation
premium (or similar non-U.S. coverage cost as determined by the Administrator)
for the Participant and his or her eligible dependents for the coverage option
and level of medical, dental and/or vision coverage in effect for the
Participant immediately prior to the Date of Termination times (y) the Severance
Multiple. Such payment will be paid within sixty (60) days following the Covered
Employee’s Separation from Service. With respect to any Non-U.S. Covered
Employee, in lieu of the foregoing cash payment, the Company may determine to
provide such benefits coverage for a number of months following Separation from
Service equal to the Severance Multiple (or a longer period that is expressly
required by applicable statute) at the level provided to the Non-U.S. Covered
Employee by the Company prior to termination (or, if greater, at the level
required by statute) to the extent such continued participation is

 

4 

 

permitted under the terms of any applicable group health plan and applicable
law.

 

(c)Accelerated Vesting of Equity Awards. Any Equity Awards that are outstanding
and unvested as of the Separation from Service (including any Earned Performance
Awards pursuant to Section 5.2) will not be forfeited on the Separation from
Service but will become fully vested and, if applicable, exercisable or settled
on the Release Effective Date (or as soon as practical thereafter, but in no
event later than 60 days following the Separation from Service).

 

6.2Release. As a condition to receiving Severance Benefits under this Plan, each
Covered Employee will be required to sign, within the Release Period, a waiver
and release of all claims arising out of the termination of the Covered
Employee’s employment with the Company and its subsidiaries and affiliates in a
form that is acceptable to the Company (the “Release”) and let such Release
become effective by its terms (the “Release Effective Date”). Notwithstanding
the foregoing, a Non-U.S. Covered Employee shall not be required to execute a
Release as a condition to receiving Severance Benefits to the extent such a
condition is prohibited by applicable law. The Administrator may modify, in good
faith, the form of Release for Non-U.S. Covered Employees to the minimum extent
necessary to comply with applicable local law and preserve the intent of the
Release.

 

6.3No Duplication of Benefits; Applicable Law. To the extent permitted by
applicable law, any Severance Benefit payable under the Plan shall be reduced by
(i) any Base Pay paid to the Covered Employee for any statutory or contractual
notice period (including any payment in lieu of notice or payment made in any
such notice period during which the Covered Employee is not providing active
services) and (ii) any statutory severance amounts paid to the Covered Employee
(the aggregate amount of any such reduction being referred to hereinafter as,
the “Offset”). To the extent that a Non-U.S. Covered Employee is entitled under
applicable law or an agreement with the Company to severance payments or
benefits that are more favorable to the employee, the employee will be entitled
to such greater payments or benefits. The Administrator may modify, in good
faith, the notice and cure procedure set forth in the Plan for Non-U.S. Covered
Employees to the minimum extent necessary to comply with applicable local law;
provided that such modifications shall, to the maximum extent permissible under
applicable local law, be no less favorable to such Non-U.S. Covered Employee
than those set forth herein.

 

7.Section 280G Limitation for Officers, Highly Compensated Employees and 1%
Stockholders.

 

(a)Anything in this Plan to the contrary notwithstanding, in the event that any
payment or benefit received or to be received by the Covered Employee (including
any payment or benefit received in connection with a Change of Control or the

 

5 

 

termination of the Covered Employee’s employment, whether pursuant to the terms
of the Plan or any other plan, arrangement or agreement) (all such payments and
benefits, including the Severance Benefits, being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to the excise tax imposed
by Section 4999 of the Code (including any interest or penalties incurred by the
Covered Employee with respect thereto, the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of Section
280G of the Code in such other plan, arrangement or agreement, the Severance
Benefits shall be reduced to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax but only if:

 

(A)the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to

 

(B)the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Covered Employee would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

(b)In such event, the Total Payments shall be reduced in the following order:
(1) cash payments not subject to Section 409A; (2) cash payments subject to
Section 409A; (3) equity-based payments and acceleration; and (4) non-cash forms
of benefits. To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.

 

(c)The calculations contemplated by this Section shall be done by such
accounting or tax experts as may be designated by the Company prior to a Change
of Control and shall be binding on the Company and the Covered Employee.

 

8.Withholding. The Company will withhold from any amounts payable under the Plan
all U.S. federal, state, local and other taxes, and non-U.S. income and
employment taxes, social contributions and any other tax-related items, required
to be withheld therefrom and any other required payroll deductions.

 

9.ERISA. For Covered Employees in the United States, with respect to the
Severance Benefits under Section 5 of the Plan, the Plan is intended to be a
“welfare benefit plan” within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations, Section 2510.2(b). This document constitutes both the
written instrument under which the Plan is maintained and the summary plan
description for the Plan.

 

6 

 

10.Administration. The Plan will be administered and interpreted by the
Administrator (in the Administrator’s reasonable, good faith discretion). The
Administrator has the authority to act for the Company (in a non-fiduciary
capacity) as to any matter pertaining to the Plan; provided, however, that this
authority does not apply with respect to (a) the Company’s power to amend or
terminate the Plan or (b) any action that could reasonably be expected to
increase significantly the cost of the Plan, the authority to take such actions
is subject to the prior approval of the Board. For Covered Employees providing
services in the United States, the Administrator is the “named fiduciary” of the
Plan for purposes of ERISA and will be subject to the fiduciary standards of
ERISA when acting in such capacity.

 

11.Eligibility to Participate. An employee acting as the Administrator will not
be excluded from participating in the Plan if otherwise eligible, but he or she
is not entitled to act or pass upon any matters pertaining specifically to his
or her own benefit or eligibility under the Plan. The chief executive officer of
the Company will act upon any matters pertaining specifically to the benefit or
eligibility of the Administrator under the Plan.

 

12.Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator or his or her designee. If the claim is denied (in full or in
part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice will also describe any additional information needed
to perfect the claim, an explanation as to why such information is necessary and
an explanation of the Plan’s claims procedure and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on appeal, if applicable. The denial notice will be provided within 90 days
after the claim is received. If special circumstances require an extension of
time (up to 90 days), written notice of the extension will be given within the
initial 90-day period. The foregoing period may be extended up to 120 days with
respect to Non-U.S. Covered Employees to the extent permitted by applicable law
and upon written notice to the Non-U.S. Covered Employee.

 

13.Appeal Procedure. If the claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review pertinent documents and to submit
issues and comments in writing. The Administrator will provide written notice of
his or her decision on review within 60 days after it receives a review request.
If additional time (up to 60 days) is needed to review the request, the claimant
(or representative) will be given written notice of the reason for the delay. If
the claimant’s appeal is denied (in full or in part), the claimant will be
provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
will also describe the claimant’s right to receive, upon request and without
charge, reasonable access to, and

 

7 

 

copies of, all documents, records and other information relevant to the claim
for benefits. The notice will also include a statement of the claimant’s right
to bring a civil action under section 502(a) of ERISA, if applicable. No person
may bring an action for any alleged wrongful denial of Plan benefits in a court
of law unless the claims procedures set forth above are exhausted and a final
determination is made by the Administrator. If a Covered Employee or another
interested person challenges a decision of the Administrator, a review by the
court of law will be limited to the facts, evidence and issues presented to the
Administrator during the claims procedure set forth above. Facts and evidence
that become known to a Covered Employee or the other interested person after
having exhausted the claims procedure must be brought to the attention of the
Administrator for reconsideration of the claims determination. Issues not raised
with the Administrator will be deemed waived. Notwithstanding the forgoing,
Sections 12 and 13 shall be deemed to be modified to the extent necessary to
comply with laws governing claim procedures applicable to Non-U.S. Covered
Employees.

 

14.Source of Payments. All Severance Benefits will be paid in cash from the
general funds of the Company; no separate fund will be established under the
Plan; and the Plan will have no assets. No right of any person to receive any
payment under the Plan will be any greater than the right of any other general
unsecured creditor of the Company.

 

15.Inalienability. In no event may any current or former employee of the Company
or any of its subsidiaries or affiliates sell, transfer, anticipate, assign or
otherwise dispose of any right or interest under the Plan. At no time will any
such right or interest be subject to the claims of creditors nor liable to
attachment, execution or other legal process.

 

16.No Enlargement of Employment Rights. Neither the establishment nor
maintenance of the Plan, any amendment of the Plan, nor the making of any
benefit payment hereunder, will be construed to confer upon any individual any
right to be continued as an employee of the Company. The Company expressly
reserves the right to discharge any of its employees, including Covered
Employees, at any time, with or without cause, in accordance with the employee’s
contract of employment, if any, and any applicable laws.

 

17.Section 409A Compliance. This Plan is intended to comply with or be exempt
from all of the requirements of Section 409A and any regulatory, administrative
or judicial guidance thereunder and shall be administered and interpreted in
accordance with that intention. This Plan is intended to meet the requirements
of the short term deferral or separation pay plan exemptions under Section 409A.
Any payment from the Plan that is subject to the requirements of Section 409A
may only be made in a manner and upon an event permitted by Section 409A. If the
Covered Employee is a specified employee (as defined under Section 409A) as of
his or her date of Separation from Service and any Severance Benefit is
determined to be nonqualified deferred compensation subject to Section 409A,
then, to the extent required to comply with Section 409A, such payment (or the
applicable portion thereof) shall not be made until the date which is the
earlier of: (a) the date six months after the Covered Employee’s Separation from
Service, or (b) the date of the Covered Employee’s death. Payments upon
termination of employment subject to the requirements of Section 409A may only
be made upon a Separation from

 

8 

 

Service. Each payment under the Plan shall be treated as a separate payment for
purposes of Section 409A and a series of installment payments shall be treated
as a series of separate payments. In no event may an employee, directly or
indirectly, designate the calendar year of any payment to be made under the
Plan. If the maximum period during which an employee has the ability to consider
and revoke the Release hereunder would span two taxable years of the employee,
then, regardless of when the employee signs the Release and the revocation
period expires, payment of severance benefits hereunder will be made or commence
in the second of such taxable years to the extent required to comply with
Section 409A.

 

18.Applicable Law and Choice of Forum. The provisions of the Plan will be
construed, administered and enforced in accordance with ERISA and, to the extent
applicable, the laws of the State of California and any action brought under the
Plan will be brought in the State of California, in each case, except as
otherwise required by the laws or mandatory rules of a jurisdiction outside the
United States in which a Non-U.S. Covered Employee is employed (in which such
case the applicable law and choice of forum required in such jurisdiction shall
apply).

 

19.Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

 

20.Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

 

21.Indemnification. The Company hereby agrees to indemnify and hold harmless the
officers and employees of the Company, and the members of its boards of
directors, from all losses, claims, costs or other liabilities arising from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. The Company will provide this indemnity from its own funds to
the extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company by written agreement, by-laws, incorporation documents or state law.

 

23.Representations by the Company. Except as provided in Section 3 or 10 above,
no employee, officer, director, or agent of the Company has the authority to
alter, vary, modify, or waive the terms and conditions of the Plan. No verbal or
written representations that are in addition to or contrary to the terms of the
Plan and its written amendments shall be binding on the Plan, the Administrator
or the Company.

 

24. Additional Information.

 

Plan Name: Affymetrix, Inc. Change of Control Plan     Plan Sponsor: Affymetrix,
Inc.

 

9 

 



 

    Identification Numbers: EIN: PLAN:     Plan Year: Calendar year     Plan
Administrator: Affymetrix, Inc.   Attention:  General Counsel   3420 Central
Expressway   Santa Clara, California 95051   (408) 731-5000     Agent for
Service of Legal Process: Affymetrix Inc.   Attention:  General Counsel   3420
Central Expressway   Santa Clara, California 95051   (408) 731-5000

10 

 

EXHIBIT A

 

Employee Job Level

Severance Multiple

 

”Good Reason” Definition 13 and above 24 See note 1. 12 12 See note 1. 9 to 11
 9 See note 2. 5 to 8  6 See note 2. 4 and below  3 See note 2.

    (1)These job levels include clause (iii) of the definition of Good Reason.

 

(2)These job levels do not include clause (iii) of the definition of Good
Reason. Only clauses (i) and (ii) apply.

 

11 

